698 So.2d 940 (1997)
Mildred JAYE, Petitioner,
v.
ROYAL SAXON, INC., Respondent.
No. 97-1864.
District Court of Appeal of Florida, Fourth District.
September 17, 1997.
Edward A. Marod of Edward A. Marod, P.A., West Palm Beach, for petitioner.
*941 No response required for respondent.
Prior report: Fla.App., 687 So.2d 978.
PER CURIAM.
We summarily dismiss the petition for writ of certiorari because this court lacks subject matter jurisdiction over the challenged order striking Petitioner's demand for jury trial. See Bared & Co., Inc. v. McGuire, 670 So.2d 153, 156 (Fla. 4th DCA 1996); Lindsey v. Sherman, 402 So.2d 1349, 1349 (Fla. 4th DCA 1981). We also certify conflict with Johnson Engineering, Inc. v. Pate, 563 So.2d 1122 (Fla. 2d DCA 1990); Quality Coffee Service, Inc. v. Tallahassee Coca-Cola Bottling Co., 474 So.2d 427 (Fla. 1st DCA 1985), and Spring v. Ronel Refining, Inc., 421 So.2d 46 (Fla. 3d DCA 1982).
STONE, C.J., and PARIENTE and SHAHOOD, JJ., concur.